  8:20-cv-00104-LSC-CRZ Doc # 44 Filed: 06/11/20 Page 1 of 4 - Page ID # 347



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

NATHEN DAY, individually, and on
behalf of all others similarly situated;
                                                            8:20CV104
                    Plaintiff,

       vs.                                                    ORDER

GUSTAV RENNY, an individual;
NATIONAL CAR CURE LLC, a Florida
limited liability company; MATRIX
FINANCIAL SERVICES, LLC, a
Delaware limited liability company;
MATRIX WARRANTY SOLUTIONS,
INC., a Nevada corporation; and JOHN
DOE, an unknown entity;

                    Defendants.




      On May 11, 2020, Plaintiff Nathen Day (“Day”) moved for “leave to conduct
limited expedited discovery to serve one interrogatory” on Defendant Gustav
Renny (“Renny”). (Filing No. 21). The proposed interrogatory requests the identity
of “the person or entity who transferred a call with Plaintiff to National Car Cure
LLC, or otherwise made you aware of Plaintiff, on March 6, 2020.” (Filing No. 22-
2).


      On May 14, 2020, Renny filed a “Notice of Serving His Response to
Plaintiff’s Special Interrogatory.” (Filing No. 26). Renny’s notice states he served a
response to Day’s expedited interrogatory request via a May 14, 2020 email to
Day’s attorney. (Id). Renny objected to the interrogatory as “vague and
ambiguous.” (Filing No. 27-1 at CM/ECF p. 6). Renny’s response further indicated
that “Defendant is not clear as to what is being asked with regard to ‘otherwise
  8:20-cv-00104-LSC-CRZ Doc # 44 Filed: 06/11/20 Page 2 of 4 - Page ID # 348



made you aware of Plaintiff, on March 6, 2020.’ Furthermore, Defendant objects
to discovery being propounded at this time. Without waiving the above objections,
Defendant is without knowledge.” (Filing No. 27-1 at CM/ECF p. 6).


      On May 15, 2020, the court contacted the parties and asked whether, in light
of Renny’s response, Plaintiff’s Motion for Leave to Conduct Expedited Discovery
was now moot. On May 18, 2020, Renny provided a supplemental response to
Day’s expedited interrogatory. Renny’s supplemental response states:

      Without waiving the above objections, Defendant cannot answer this
      Interrogatory as asked. No one transferred a call with Plaintiff to
      National Car Cure, LLC ("NCC"). Defendant was not aware of Plaintiff
      until sometime after March 6, 2020, which was most likely March 9,
      2020 when Plaintiff called NCC to cancel the auto warranty policy he
      had purchased from NCC just three (3) days earlier.

      However, what Defendant can state is that Plaintiff was passed
      through www.policyhub. com on February 23, 2020 and opted-in to
      be contacted by NCC. The opt-in information was provided to counsel
      for Plaintiff via email on May 7, 2020. This opt-in information contains
      Plaintiff’s name, e-mail address, phone number, date he opted-in,
      date he was contacted via phone by a live person and Plaintiff’s
      unique IP Address. Plaintiff was called by a live representative of NCC
      (not from a pre-recorded message or an auto-dialer) for the first time
      on February 24, 2020 and he did not purchase a policy from NCC
      during that phone call. Plaintiff was contacted by NCC a second time
      on March 6, 2020, once again by a live person, and purchased a policy
      for a 2007 Saturn with 154,000 miles on it that he claimed he owned.
      On March 9, 2020, Plaintiff called NCC and stated that he read the
      policy and it was not what he thought it would be. He cancelled the
      policy and he was given a refund.

(Filing No. 27-1 at CM/ECF p. 15).


      On May 19, 2020, Day filed a supplemental brief in support of his Motion for
Leave, indicating his motion was not rendered moot by Renny’s responses. (Filing


                                         2
  8:20-cv-00104-LSC-CRZ Doc # 44 Filed: 06/11/20 Page 3 of 4 - Page ID # 349



No. 27 at CM/ECF p. 2). Day claims Renny answers were “insufficient, incomplete,
and inconsistent” when compared with other information provided by Renny’s
attorney. Day admits that Renny has “disclosed that a website with the address
www.policy-hub.com was the third party that purportedly identified Plaintiff[,]” as
requested in the expedited interrogatory request. Day complains, however, that
“there is no information about the company that owns or operates www.policy-
hub.com. Accordingly, Renny has not yet identified the company.” (Id. at CM/ECF
p. 3). Renny argues that he fully answered the request, as propounded, and that
Day’s request for more information about www.policy-hub.com is beyond the
scope of Day’s interrogatory. (Filing No. 31 at CM/ECF pp. 4-5).


      With that history in mind, the undersigned notes that the sole relief requested
in the motion currently before the court is for leave to propound an interrogatory
that has already been served and answered (twice). (Filing No. 21). As such, and
consistent with Day’s briefing, Day is apparently moving to compel an additional
response to a previously propounded and expedited discovery request. Upon
review of the request and both responses, the court is not convinced that Renny’s
response is deficient. Day is now armed with the name of the third-party whose
identity he sought, and he will have ample opportunity to obtain additional
information about www.policy-hub.com throughout the course of traditional
discovery or by informal means. Moreover, Renny has moved to dismiss for lack
of personal jurisdiction, (Filing No. 28). If this court lacks personal jurisdiction over
Renny, it cannot order Renny to respond to expedited discovery served for
litigation in this forum. If the court has personal jurisdiction over Renny, Day will be
afforded the opportunity to conduct appropriate discovery, in accordance with the
Federal Rules, after the parties have conducted their Rule 26(f) Planning Meeting
and the court enters a case progression order.




                                           3
  8:20-cv-00104-LSC-CRZ Doc # 44 Filed: 06/11/20 Page 4 of 4 - Page ID # 350



      For the foregoing reasons, the court will not compel an additional response
from Renny at this time. See Fed. R. Civ. P. 26(d); see also Robertson v. Pace,
799 F. App'x 955, 956 (8th Cir. 2020) (discussing the district court’s broad
discretion to limit and allow discovery).


      Accordingly,


      IT IS ORDERED:

         1)      Day’s Motion for Leave to Conduct Expedited Discovery, (Filing
                 No. 21), is denied as moot. Day has already obtained the sole
                 relief requested in his motion.

         2)      Further discovery, and any motion to compel additional
                 information responsive to the interrogatory at issue, shall not be
                 filed until after the court rules on the pending motion to dismiss
                 and enters a case progression order. In addition, any motion to
                 compel cannot be filed without first: a) thoroughly discussing the
                 issue with opposing counsel in good faith (NECivR 7.1 (i)); and if
                 the dispute cannot be resolved, b) contacting the undersigned
                 magistrate judge to discuss the dispute. The failure to contact the
                 court prior to filing a discovery motion may result in an order
                 striking the motion.

      Dated this 11th day of June, 2020.

                                                BY THE COURT:

                                                s/ Cheryl R. Zwart
                                                United States Magistrate Judge




                                            4
